Case 3:21-cv-00268-MMD-WGC Document 6-3 Filed 06/18/21 Page 1 of 4




                     EXHIBIT 3




                     EXHIBIT 3
DocuSign Envelope ID: 51A27354-D0C0-47A2-AA5F-C2D845FC5734
                    Case 3:21-cv-00268-MMD-WGC Document 6-3 Filed 06/18/21 Page 2 of 4



                 1 THE O’MARA LAW FIRM, P.C.                          THE DIGUISEPPE LAW FIRM, P.C.
                   DAVID C. OMARA                                     RAYMOND M. DIGUISEPPE*
                 2 (Nevada Bar No. 8599)                              4320 Southport-Supply Road
                   311 East Liberty Street                            Suite 300
                 3 Reno, NV 89501                                     Southport, NC 28461
                   P: (775) 323-1321                                  P: 910-713-8804
                 4 F: (775) 323-4082                                  E: law.rmd@gmail.com
                   E: david@omaralaw.net
                 5
                   FIREARMS POLICY COALITION
                 6 ADAM KRAUT*
                   WILLIAM SACK*
                 7 1215 K Street, 17th Floor
                   Sacramento, CA 95814
                 8 P: (916) 596-3492
                   E: akraut@fpclaw.org
                 9 E: wsack@fpclaw.org
               10 Attorneys for Plaintiff

               11                              UNITED STATES DISTRICT COURT
                                                    DISTRICT OF NEVADA
               12
                     ROGER PALMER, et al.,                            Case No.: 3:21-cv-00268
               13
                                                      Plaintiffs,
               14            v.

               15 STEPHEN SISOLAK, in his official
                  capacity as Governor of Nevada, et al.,
               16
                                        Defendants.
               17

               18                                  DECLARATION OF ROGER PALMER

               19            I, Roger Palmer, am competent to state and declare the following based on my personal

               20 knowledge:

               21            1.      I am a resident of Clark County, Nevada.

               22            2.      I am a responsible, peaceable citizen not disqualified from exercising my right to

               23 possess firearms and ammunition.

               24            3.      I hold a Nevada Concealed Carry Permit.

               25            4.      I am a retired law enforcement officer who has also served as a firearms instructor,

               26 concealed carry instructor, and a state security guard instructor.

               27            5.      I am currently a full-time private investigator.

               28            6.      I am not a licensed firearms manufacturer, importer, or dealer.



                                                                    -1-
DocuSign Envelope ID: 51A27354-D0C0-47A2-AA5F-C2D845FC5734
                     Case 3:21-cv-00268-MMD-WGC Document 6-3 Filed 06/18/21 Page 3 of 4



                 1           7.      I am a member of Plaintiff FPC.

                 2           8.      I own and possess multiple unserialized firearms, both handguns and rifles, that I

                 3 previously self-manufactured lawfully with unserialized component parts, including Polymer80

                 4 NFOs.

                 5           9.      I also own and possesses multiple uncompleted NFOs and firearm building kits,

                 6 which I lawfully acquired before enactment of the Ban.

                 7           10.     My lawfully self-manufactured, unserialized firearms are of a type commonly

                 8 possessed by law-abiding citizens for lawful purposes today; specifically, handguns manufactured

                 9 with Polymer80 kits and AR-15 rifles manufactured with precursor NFOs. The unserialized NFOs
               10 are also commonly possessed by law-abiding citizens in the exercise of their right to self-

               11 manufacture such firearms for self-defense and other lawful purposes.

               12            11.     It is my understanding that I am mandated to dispossess myself of the unserialized
               13 NFOs, and to dispossess myself of the unserialized firearms I self-built (or render them

               14 “permanently inoperable”) by January 1, 2022, or face criminal prosecution under Sections 3 and 5

               15 of AB 286.

               16            12.     I desire to continue to own and possess my lawfully self-manufactured unserialized
               17 firearms and NFOs for self-defense and other lawful purposes, and not sell or otherwise dispose of

               18 them, but I fear criminal sanction in light of the statutorily mandated dispossession and general bans

               19 established under Nevada’s Ban.

               20            13.     I also desire to acquire additional NFOs commonly used in the self-manufacturing of
               21 firearms for self-defense and other lawful purposes, including those that fall within the definition of

               22 “unfinished frames or receivers” under Nevada’s Ban, and I desire to self-manufacture additional

               23 operable firearms for self-defense and other lawful purposes. However, I am currently prohibited

               24 from purchasing or otherwise acquiring any such NFOs under the Ban, I am currently prohibited

               25 from self-manufacturing any operable unserialized firearms under Section 4, and I am prohibited

               26 from ever again possessing, purchasing, transporting, or receiving any such firearms or NFOs any

               27 time on or after January 1, 2022.

               28            14.     Based on the threat of criminal prosecution by and through Nevada’s Ban that


                                                                 -2-
DocuSign Envelope ID: 51A27354-D0C0-47A2-AA5F-C2D845FC5734
                     Case 3:21-cv-00268-MMD-WGC Document 6-3 Filed 06/18/21 Page 4 of 4



                 1 Defendants are actively enforcing and will continue to enforce, I am and have been prevented from

                 2 acquiring, possessing, transporting, or receiving NFOs, and from self-manufacturing any additional

                 3 operable firearms from NFOs, for self-defense and other lawful purposes.

                 4           I, Roger Palmer, verify that I am a Plaintiff named in this action and declare under penalty of

                 5 perjury, all the information herein is true and correct to the best of my information, knowledge, and

                 6 belief.

                 7 Dated:       6/17/2021
                                                             By:
                 8                                                                        ROGER PALMER
                                                                                             Plaintiff
                 9
               10

               11

               12

               13

               14

               15

               16

               17

               18

               19

               20

               21

               22

               23

               24

               25

               26

               27

               28


                                                                   -3-
